Citation Nr: 1108164	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-26 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased initial evaluation for major depression, currently evaluated as 30 percent disabling, to include entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from August 1985 to January 1986, and from August 1988 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2008, the Board remanded the issue on appeal for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is once again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that she is afforded every possible consideration.

In response to the Board's previous remand, the Veteran was provided with a new examination in September 2009 to ascertain the current nature and severity of her service-connected major depression.  However, in reviewing the examination report from this examination, while the Veteran reportedly stated that she had been receiving outpatient treatment for her major depressive disorder at the Birmingham, Alabama VA Medical Center (BVAMC) since January 2009, the claims folder does not contain any VA outpatient treatment records from BVAMC dated after June 2006.  The fact that there are missing VA treatment records for the Veteran from BVAMC dated after June 2006 is further demonstrated by the fact that the examiner referred to a note from the Veteran's psychiatrist dated May 28, 2009, regarding her temporary absence from work that is also not in the Veteran's claims folder.  The record further reflects that a recent request for records from the BVAMC that only produced treatment records for other disabilities and solely for June 2006 was limited in scope (from March 22, 2010 to July 8, 2010) and subject matter (medical reports on the Veteran's right knee surgery).  

Consequently, since it is likely that there are missing relevant outpatient VA treatment records dated since June 2006, and it has been held that VA is in constructive possession of VA treatment records, the Board finds that it has no alternative but to remand this case so that every effort can be made to obtain any additional VA outpatient treatment records for the Veteran from the BVAMC, dated since June 2006.  Bell v. Derwinski, 2 Vet. App. 611 (1992).   As the case must be remanded, the Veteran should be afforded a current VA examination.

Lastly, the Veteran has reported that she is unemployed.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU. Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's claim for compensation benefits should be addressed on remand.  That is, the AOJ should address whether a TDIU is warranted when it re-adjudicates the rating issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate her claim for a TDIU; (2) the information and evidence that VA will seek to obtain on her behalf; and (3) the information or evidence that she is expected to provide.  A copy of this notification must be associated with the claims folder.

2.  Arrangements should be made to obtain copies of the Veteran's complete treatment records from the VA Medical Center in Birmingham, Alabama, dated since June 2006.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected major depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's major depression on her social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's major depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner should state whether the Veteran's service-connected disabilities (i.e., major depression, degenerative joint disease of the lumbar spine, hysterectomy, migraine headaches, sclerotic neck condition, bilateral hallux valgus, tinnitus, chronic constipation, radiculopathy of the left upper extremity, right knee meniscal tear, eczema, genital herpes, and bilateral upper extremity numbness) render her unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

